DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 8-14-20 and 9-26-18 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment

4. 	Acknowledgment is made of the preliminary amendment(s) filed 9-26-18.

Specification



The following title is suggested: Differential Pressure Measurement Module with Improved Sensor Protection.

Claim Interpretation

6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 

Regarding claims 2 and 3 the recitation “biasing means” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding claim 15 the recitation “means to calculate a flushing time” is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jornod et al (US 4,817,022).



Regarding claim 1 Jornod et al teaches a first connection line 31 for being connected to the first connection point 18, and a second connection line 32 for being connected to the second connection point 19; a differential pressure sensor 40  arranged in fluid communication with said first 31 and second connection line  32; a valve 50 arranged in fluid communication with said first 31 and second connection line 32, said valve 50 having an open state and a closed state (inherent), wherein said valve 50 in said open state fluidly connects said first 31 and second 32 connection line via said valve 50, wherein said valve 50 in said closed state prevents fluid flow between said first 31 and second connection line 32 via said valve 50; and wherein said first connection line 31 is adapted to be connected to the first connection point 18 and is configured to extend from said first connection point 18 to said valve 50, and said second connection line 32  is adapted to be connected to the second connection point 19 and is configured to extend from said second connection point 32 to said valve 50 wherein, compared to said valve 50, said differential pressure sensor 40  is arranged closer (fig. 3 illustrates sensor 40 is closer to connecting points 18 19 than valve 50)  to the first and the connection point 18 19.

Regarding claim 2 Jornod et al teaches said valve comprises biasing means 55 (coil col. 6 lines 20-25) for biasing said valve

Regarding claim 3 Jornod et al teaches said biasing means 55 (col. 6 lines 15-25) are formed by at least one resilient member (coil col. 6 lines 20-25) connected to at least one of a valve plug or a valve seat , wherein said at least one of a valve plug or a valve seat 58 is arranged in a connecting chamber (uses chamber 32) between said first and second connection line 31 32, and said at least one of a valve plug or a valve seat 58 is configured to, in said closed state, .

Allowable Subject Matter

8.	Claims 4-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 4 the cited prior art does not anticipate nor render obvious wherein a safety valve, and at least one resilient member configured to set an open state by allowing a valve plug or valve seat to move within a connecting chamber if a pressure 15difference between first and second connection line reaches a differential pressure threshold to equalize the pressure between said first and second connection line.

Claims 5-17 are objected to due to their dependency of claim 4. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 20190120713 A1 Differential Pressure Transmitter With Intrinsic Verification
US 20160123831 A1 Differential Pressure Transmitter With Intrinsic Verification

US 20180017460 A1 A SYSTEM AND METHOD FOR CALLIBRATING AND CONTROLLING PRESSURE
US 20170082515 A1 DIFFERENTIAL PRESSURE TRANSDUCER ASSEMBLY WITH OVERLOAD PROTECTION
US 20160231193 A1 PRESSURE SENSOR
US 20130104663 A1 COPLANAR PROCESS FLUID PRESSURE SENSOR MODULE
US 20130098475 A1 VALVE ASSEMBLY FOR A DIFFERENTIAL PRESSURE SENSOR WITH AUTOMATIC ZERO POINT CALIBRATION AND FLUSHING
US 20130092260 A1 VALVE ASSEMBLY FOR A DIFFERENTIAL PRESSURE SENSOR WITH SAFETY VALVE
US 5916180 A Calibrating pressure sensors
US 4576035 A Self-calibrating differential condition sensor
	US 20170146418 A1 Differential Pressure Measuring Cell
US 6023978 A Pressure transducer with error compensation from cross-coupling outputs of two sensors
US 5412992 A Differential pressure sensor capable of removing influence of static pressure and a method of assembling the same
US 3995493 A Differential pressure transducer
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE J ALLEN whose telephone number is (571)272-2174.  The examiner can normally be reached on Mon-Fri. 9am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE J ALLEN/               Primary Examiner, Art Unit 2856